         Case 4:17-cv-03195 Document 31 Filed on 03/26/19 in TXSD Page 1 of 5
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                            UN ITED STA TES D ISTRICT CO U RT                       March 26, 2019
                                                                                  David J. Bradley, Clerk
                             SOU TH ERN D ISTRICT O F TEX A S
                                   H OU STON D IVISIO N


ROBERT G A RW A D Y ,etal,
                                              j
                                              5
           Plaintiffs,                        j
                                              j           CIV IL A CTIO N N O .4:17-CV -3195
                                              j
                                              j
TOM M Y H O ,etal,                            j

          Defendants.


         BeforetheCourtareDefendantTommyHo'sM otionto Dismiss(dkH()'sM otion'')(Doc.
//18),DefendantUnited States'M otion to Dismiss (the kçunited States'Motion'')(Doc.//19),
Plaintiffs'ResponsetoHo'sM otion(Doc.//28),Plaintiffs'ResponsetotheUnitedStates'M otion
(Doc.//29),and DefendantHo'sReply (Doc.//30).Having reviewedtheparties'argumentsand
applicable legalauthority,the CourtgrantsHo'sM otion in fulland the United States'M otion in

Pal't.

         ThisdisputearisesoutofthearrestofPlaintiffRobel'tArwady and theseizureoffirearm s

belonging to Plaintiffs RobertArw ady and Sam uelia Arw ady. Plaintiff R obertA rw ady alleges

thatDefendantTommy Ho (aSpecialAgentfortheBureau ofAlcohol,Tobacco,Firearmsand
Explosives)violated hisFourth Amendmentrightswhen hewasarrested.Doc.//4at!! 14-17.
Additionally,Plaintiffs RobertA rw ady and Sam uelia Arw ady allege that DefendantH o violated

theirFourthAmendmentrightswhentheirpropertywasseized.IdLat!! 18-21.Finally,Plaintiffs
RobertArwadyandSamueliaArwadyassertclaimsundertheFederalTortClaimsAd (28U.S.C.
j2674)againstDefendantUnited Statesforfalseimprisonment,trespass,negligencein storage,
      Case 4:17-cv-03195 Document 31 Filed on 03/26/19 in TXSD Page 2 of 5



andbreach ofabailee'sduties. 1d.at!!22-27. Now,Defendantsmoveto dismissPlaintiffs'
claim sunderFederalRuleofCivilProcedure 12. Doc.//18 and Doc.# 19.

       TosurviveaRule 12(b)(6)motiontodismiss,acomplaintneedonlyallegefactssufticient
to state a claim for relief that is plausible on its face and need not contain detailed factual

allegations.fittellv.HoustonIndep.Sch.Dist.,894F.3d616,622(5thCir.2018)(citingAshcrojt
v.Iqbal,129S.Ct.1937(2009)andBellAtl.Corp.v.Twombly,127S.Ct.1955(2007:.$fA claim
has facialplausibility when the plaintiffpleadsfactualcontentthatallow sthe courtto draw the

reasonable inference that the defendant is liable for the misconduct alleged. Signiticantly,a

complaintm ay proceed even ifreeovery isvery remoteand unlikely,so long asthe alleged facts

raisearightto reliefabovethe speculativelevel.'' 1d.(internalcitationsomitted). (sDismissal
underRule 12(b)(6)based on statute oflimitationsisproperonly where itisevidentfrom the
com plaintthatthe action isbarred and the com plaintfailsto raise som e basisfortolling. ltis well

established thatthe lim itations period runs from the m om enta plaintiff'sclaim accrues.'' United

Statesv.fuminantGeneration Co.,L.L.C.,905F.3d 874,880 (5th Cir.2018)(internalcitations
omitted).
       Both oftheclaim sasserted againstDefendantHo seek torecoverdam agesand ariseoutof

hisallegedviolationsofPlaintiffs'Foul'thAmendmentrights.Doc.#4at!! 14-21. ln essence,
they are Bivens claims. ln Bivens v.Six Unknown Named Agents of Federal Bureau of
Narcotics,403U.S.388(1971),dstheSupremeCourtcreated adamageremedyagainstindividual
federal1aw enforcem entofficerswhoallegedlyconducted awarrantlesssearchofasuspect'shome

and arrested him w ithoutprobable cause. The cause of action,the Coul'
                                                                     t said,tlowed from the

necessity to enforce the Fourth Am endm ent in circum stances w here the victim had no effective

alternative rem edy. Bivensestablished that, in certain circumstances, the victim s of a
      Case 4:17-cv-03195 Document 31 Filed on 03/26/19 in TXSD Page 3 of 5



constitutionalviolation by a federalagenthave a rightto recoverdam agesagainstthe officialin

federalcourtdespite the absence ofany statute conferring such a right.'' D e La Paz v.Coy,786

F.3d 367,372 (5th Cir.2015)(internalcitation omitted). $kA Bivensaction iscontrolled by the
applicablestatestatuteoflimitations.''Brown v.NationsbankCorp.,188F.3d579,590 (5thCir.
1999)(internalcitations omitted)(holding thatin Texas,the statute oflimitationsperiod fora
Bivensclaim istwoyears).
       H ere, Plaintiffs Robert A rw ady and Sam uelia A rwady argue that their Bivens claim s

against DefendantHo accrued when Plaintiff RobertArwady was acquitted of all charges on

October21s2015.Doc.#28at5(regardingCountOne,Sfthestatuteonlybegantorunuponglkobert
Arwady'slacquittal.'')and 6 (regarding CountTwo,itthis Fourth Amendmentclaim became
actionable after gRobertlArwady was acquitted''l;Doc.//4 at! 12 (ç$On Oetober21,2015 a
unanimousjuryacquitted glkobertlArwady'').Therefore,accordingtotheaccrualdateproposed
by Plaintiffs,lPlaintiffshad untilOctober21, 2017,to file their Bivens claim s againstDefendant

Ho.SeeBrown,188 F.3dat590.However,PlaintiffsRobertArwady and SamueliaArwady filed

thisaction againstDefendantHo on October23,2017. Doc.//1.Accordingly,becausetheclaim s

asserted by PlaintiffsagainstDefendantH o are tim e-barred,the Courtgrants H o's M otion.

       PlaintiffsRobertArw ady and Samuelia Arwady also assertclaim sunderthe FederalTo14

Claims Act(SfFTCA'')againstDefendantUnited States. Doc.//4 at!! 22-27. Specifically,
Plaintiff RobertArw ady asserts a false im prisonm ent claim , and Plaintiffs RobertA rw ady and

Sam uelia Arw ady asserttrespass,negligence in storage,and breach ofa bailee's dutiesclaim s.Id

UndertheFTCA,çtltlheUnited Statesshallbeliable...gforltortclaims,inthesamemannerand


'For purposes ofdeterm ining w hetherPlaintiffs'Bivens claim s againstD efendantH o are tim e-
barred,the Courtw illuse Plaintiffs'accrualdate of October21,2015,w ithoutholding whether
thatdate isthe properaccrualdate.
       Case 4:17-cv-03195 Document 31 Filed on 03/26/19 in TXSD Page 4 of 5



to thesameextentasaprivate individualunderlike circumstances.'' FTCA,28 U.S.C.j2674
(W estSupp.2019).A plaintiffmustpresentitstortclaim totheappropriatefederalagencytûwithin
twoyearsaftersuchclaim accrues.''1d.atj2401(b).
       (tunderfederallaw,a claim accruesand the limitationsperiod beginsto run them om ent

theplaintiffbecomesawarethathehassufferedan injury orhassufficientinformation to know
thathehasbeen injured.'' Spottsv.United States,613 F.3d 559,574 (5th Cir.2010)(internal
citationsomitted).Specifically,theplaintiffmustbeawareof1$(1)theexistenceoftheinjury;and
(2)the connection between the injury and the defendant'sactions.'' Brown,188 F.3d at590
(internalcitation omitted). Therefore,the limitationsperiod forPlaintiffRobertArwady'sfalse
im prisonm entclaim com m enced w hen he was arrested,arraigned,and released from custody on

March 6,2014,becausehewasawareoftheinjury(i.e.,theimprisonment)and itscause(i.e.,the
govenunent). See Doc.#19 at2'
                            ,see also Wallace v.Kato,549 U.S.384,391-92 (2007).
Sim ilarly,the lim itations period for Plaintiffs'trespass claim com m enced w hen the governm ent

seized approximately 165firearmsonJuly 15,2009,becausePlaintiffswereawareoftheinjury
(i.e.,thesearch)anditscause(i.e.,thegovernment).SeeDoc.#19at1;seealsoBrown,188F.3d
at 590. Therefore, Plaintiff Robert A rwady had until M arch 6, 2016, to present his false

im prisonm entclaim ,and Plaintiffs had untilJuly 15,2011,to presenttheirtrespass claim . See 28

U.S.C.j2401(b). HoweversPlaintiffs submitted theirclaimsin April2017. Doc.#29 at 1.
Accordingly,because PlaintiffRobertArwady'sfalse imprisonmentelaim and Plaintiffs'trespass

claim s againstDefendantUnited States are time-barred underthe FTCA ,the Courtgrants the

U nited States'M otion in part.2



2UnderFederalRuleofCivilProcedure12(b)(6),Plaintiffshavefailedtopleadfactssufficientto
stateaclaim forreliefthatisplausibleon itsfaceconcerning Plaintiffs'kçnegligenceinstorageand
breachofabailee'sduties''claims.Doc.//4at!27.Astothoseclaimsonly,theCourtwillallow
                                               4
       Case 4:17-cv-03195 Document 31 Filed on 03/26/19 in TXSD Page 5 of 5



       Forthe foregoing reasons,the Courtgrants Ho's M otion in fulland the United States'

M otion in part.H o'sM otion ishereby GR AN TED in full,and Plaintiffs'claim sagainstD efendant

H o areD ISM ISSED .TheU nited States'M otion ishereby GR AN TED in part,and Plaintiffs'false

im prisonm entand trespass claim sare DISM ISSED .

       Itisso OR DERED .


         < 2 2 s 2219
Date                                          TheHonora 1 lfred H.Bennett
                                              United States istrictJudge




Plaintiffsto tile an am ended com plaintestablishing a factualbasis fortheirSsnegligence in storage
andbreachofabailee'sduties''claimswithintwenty-one(21)daysoftheentryofthisOrder.If
Plaintiffs failto file such a com plaint,Plaintiffs'çûnegligence in storage and breach of a bailee's
duties''claimswillbedism issed withoutfurtherorderfrom thisCourt.
